United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                           Charles R. Fulbruge III
                             No. 04-40654                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DARREL DARNELL WILLIAMS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 6:03-CR-54-ALL
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Darrel Darnell Williams

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).         Our

independent review of the record, counsel’s brief, and Williams’s

response shows that there are no nonfrivolous issues for appeal.

The record is insufficiently developed to allow consideration on

direct appeal of Williams’s claim of ineffective assistance of

counsel.   See United States v. Higdon, 832 F.2d 312, 314 (5th

Cir. 1987).    Accordingly, without prejudice to Williams’s right


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40654
                               -2-

to file a motion pursuant to 28 U.S.C. § 2255, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.   See

5TH CIR. R. 42.2.